Exhibit 10.34

PACER INTERNATIONAL, INC.
2013 PERFORMANCE BONUS PLAN


I.    BONUS PLAN


The Pacer International, Inc., 2013 Performance Bonus Plan (the “Bonus Plan”) is
a variable pay plan providing compensation payments that are contingent upon
achieving pre-determined performance objectives or criteria with respect to the
2013 fiscal year period of Pacer International, Inc. (“Pacer International”),
and its subsidiaries (collectively with Pacer International, the “Company”). The
Bonus Plan does not include payment or provision for salary increases (whether
based on merit or otherwise), profit-sharing, savings or retirement plans, or
recognition awards.


The Bonus Plan will be communicated by the senior management of the Company’s
various lines of businesses (“LOBs”) or corporate units (Finance, Legal, Human
Resources, IT, etc.) to their respective associates; among other things these
communications will outline the Bonus Plan’s performance objectives for the
specific unit as well as for the entire Company on a consolidated basis. The
objective of this communication process is to create a “line of sight” link
between the Bonus Plan’s performance objectives and the success of the LOBs and
the overall Company.


The Bonus Plan is a “pool-funded” program with monthly accruals for all LOBs
booked at the corporate level based on the LOBs and the Company’s actual
performance against the Bonus Plan’s performance objectives during the relevant
period. These accrual decisions are determined by the Chief Executive Officer
and Chief Financial Officer of Pacer International, as appropriate.


The Bonus Plan’s objectives are to:
•
align individual behavior with stated business goals and objectives;

•
encourage achievement of specific business goals and objectives;

•
improve LOB, support department, and overall Company performance; and

•
attract and retain critical talent for the Company.



The performance objectives that are required to be satisfied in order for the
Company and each LOB to award and pay bonuses with respect to the 2013 calendar
year are comprised of LOB gross margin, contribution margin, volume or operating
income (other similar metrics) targets and Company‑wide consolidated operating
income targets; these objectives are established by Company management and
approved by the Compensation Committee of the Pacer International Board of
Directors (the “Compensation Committee”) based on the Company’s 2013 operating
plan and budget approved by the Board of Directors. Individual associates who
are eligible to participate in the Bonus Plan are assigned a target bonus
opportunity expressed as a percentage of annual base salary.



1



--------------------------------------------------------------------------------

Exhibit 10.34

Distribution of bonuses will occur after the determination and funding of the
LOBs and Corporate bonus pools, and is expected to take place in February of the
following year. Each award under this Bonus Plan to an individual who is a
covered associate under Section 162(m) of the Internal Revenue Code, is
designated as a Performance Cash Incentive under the Pacer International 2012
Omnibus Incentive Plan (the “Omnibus Plan”), and will be subject to the
applicable rules under the Omnibus Plan for such type of Award. To maintain the
deductibility of Performance Cash Incentives under the Bonus Plan pursuant to
Section 162(m) of the Internal Revenue Code, the distribution of bonuses to the
Pacer International Chief Executive Officer and four other most highly
compensated officers of the Company will not occur until the Compensation
Committee has certified that the performance objectives for the payment of such
bonuses have been met.


II.     INDIVIDUAL BONUS AWARDS


Once the LOB and the Corporate Bonus Pools have been determined, individual
bonus awards are determined based on a combination of an individual’s
performance and his or her contribution to his or her LOB. The Corporate Human
Resources Department will provide the various LOB management teams with
guidelines on assessing an individual’s performance and contribution and making
bonus distributions once the LOB bonus pools have been determined. Individual
bonus distributions should be based on performance and contribution, and those
individuals who perform or contribute at a higher level should be recognized for
their performance and contribution.


•
As noted, actual bonus awards should be determined based on two components,
individual performance and contribution to the success of the LOB (or support
department within the LOB). Associates who receive a “Misses or Misses +” rating
on their performance reviews will not be eligible for any portion of their bonus
for the period in which they received the rating.



•
An eligible associate must be an active associate at the time the bonus
distribution occurs to be eligible to receive the bonus. For purposes of the
Bonus Plan, any associate who has given notice prior to the distribution date of
intent to end employment after the distribution date shall not be considered an
active associate and shall not be entitled to receive a bonus. An associate who
retires in the year in which bonuses are earned and is currently retired at the
time the bonus is paid may be entitled to a partial bonus payment pro-rated
through the date of retirement in the sole discretion of the Chief Executive
Officer of Pacer International. An associate who is on approved FMLA or other
leaves of absence (not protected under FMLA) may also be entitled to a bonus
payment upon his or her return from leave as required by law.




2



--------------------------------------------------------------------------------

Exhibit 10.34

•
An associate with less than one year of employment who began their employment
before October 1 of that year may be eligible for a pro-rated bonus. Associates
hired after October 1 will not be eligible for a bonus until the following plan
year, assuming they qualify under the terms and conditions of the plan for that
year. Bonus payments will be determined by applying the target bonus percentage
in effect at the end of the fiscal year to the associate’s base salary earned
during the bonus period. The Company shall deduct from all cash distributions
under the Bonus Plan any taxes required to be withheld by federal, state, local
or foreign government or taxing authority and 401k contributions.



III.    GENERAL TERMS


Nothing in the Bonus Plan shall confer upon any participant any right or
expectation to continue in the Company’s employ, or to interfere in any manner
with the absolute right of the Company to change or terminate a participant's
employment at any time for any reason. Neither the Bonus Plan nor any bonus
award or right to receive any bonus award shall create or be construed to create
a trust or separate fund of any kind or any fiduciary relationship between the
Company and any participant or other person. Any right to receive payments from
the Company under the Bonus Plan shall be no greater than the right of an
unsecured general creditor of the Company.


During a participant’s lifetime, each bonus award, and each right under any
bonus award, shall be exercisable only by the participant or, if permissible
under applicable law, by the participant’s guardian or legal representative. No
bonus award, and no right under any bonus award, may be assigned, alienated,
pledged, attached, sold or otherwise transferred to, or encumbered by a
participant other than by will or by the laws of descent and distribution and
any such purported transfer or encumbrance shall be void and unenforceable
against the Company.


The Bonus Plan is a discretionary plan provided by the Company, and it may be
amended, modified or supplemented at any time and from time to time, and may be
canceled or terminated at any time, in the sole discretion of the Compensation
Committee. In addition to, or in lieu of, the bonus formulas contained in the
Bonus Plan, in the event of special or extraordinary circumstances management
may recommend to the Compensation Committee retention, incentive or other bonus
grants or awards, but the grant, award or payment thereof, including any terms
and conditions relating thereto, shall be in the sole discretion of the
Compensation Committee. The Bonus Plan shall be administered by or under the
direction and supervision of the Chief Executive Officer of Pacer International,
whose determinations shall be final (subject to the approval of the Compensation
Committee to the extent required by applicable law or securities exchange
listing requirements or to maintain deductibility under Internal Revenue Code
Section 162(m)). Any such amendments, modifications, supplements or
determinations shall be made in a manner to maintain the deductibility of
compensation paid under the Bonus Plan pursuant to Internal Revenue Code Section
162(m) to the extent such regulation would otherwise impair the deductibility of
compensation under the Bonus Plan.


The Bonus Plan is intended, and shall be interpreted, to provide compensation
that is exempt from IRS Code Section 409A under the short-term deferral
rule.  The Company does not warrant that the Plan will comply with IRS Code
Section 409A with respect to any Bonus Plan participant or with respect to any
payment, however.  In no event shall the Company nor any director, officer, or
associate of the Company nor any member of the Compensation Committee be liable
for any additional tax, interest, or penalty incurred by a participant as a
result of the Bonus Plan’s failure to satisfy the requirements of IRS Code
Section 409A, or as a result of the Bonus Plan’s failure to satisfy any other
requirements of applicable tax laws.

3



--------------------------------------------------------------------------------

Exhibit 10.34



No member of the Board of Directors or any committee of the Board of Directors
of Pacer International or any of its subsidiaries, nor any officer of Pacer
International or any of its subsidiaries delegated authority under the Bonus
Plan, shall be liable for any action, omission or determination made in good
faith by such member, by the Board of Directors or any committee of the Board of
Directors of Pacer International or any of its subsidiaries, or by any such
officer with respect to the Bonus Plan or any bonus award.


The Bonus Plan shall be construed under the laws of the State of Tennessee, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws.







4

